SUMMARY ORDER
Petitioner Phillip P. Massaquoi, a native and citizen of Liberia, seeks review of a final order of removal entered by the BIA on August 21, 2006. In re Massaquoi, No. A79 720 831 (B.I.A. Aug. 21, 2006). We assume the parties’ full familiarity with the underlying facts and procedural history.
A petition for review of a final order of removal “must be filed not later than 30 days after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). The BIA’s decision in this case was issued on August 21, 2006, and Massaquoi’s petition for review was thus due to this Court on September 20, 2006. By his own admission, Massaquoi did not file a petition for review in any court until March 22, 2007. The petition was thus filed well beyond the 30-day deadline.
We have held that compliance with the 30-day time limit for filing a petition for review of the BIA’s final order is a jurisdictional prerequisite. Ruiz-Martinez v. Mukasey, 516 F.3d 102, 118-19 (2d Cir. 2008); Malvoisin v. INS, 268 F.3d 74, 75 (2d Cir.2001). Because Massaquoi’s petition was filed out of time, we lack jurisdiction to consider it.
Accordingly, the petition for review is DISMISSED.